Citation Nr: 1023337	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-11 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale





INTRODUCTION

The Veteran had active military service from July 1965 to 
July 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

The  issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU) has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  See also VA medical providers' letter dated in 
September 2007.  The Board notes the Veteran's assertion that 
he has not worked since over 10 years and is unable to work 
because of his PTSD problems; however, review of the record 
reveals that the issue of TDIU was never adjudicated.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. § 
3.155(a) is met and the VA must consider total disability 
based on individual unemployability); see also VAOPGCPRPEC 
12-2001; Rice v. Shinseki, 22 Vet. App. 447 (2009).  As this 
issue has not yet been adjudicated, it is referred to the RO 
for appropriate action in the first instance.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and 
social impairment with deficiencies in most areas such as 
work; relationships; and mood due to nightmares, intrusive 
thoughts, depressed mood, anxiety, and social isolation.  

2.  The Veteran's PTSD is not manifested by total 
occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an increased rating of 70 percent, but not 
greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a disability rating in excess of 50 percent 
for his service-connected PTSD.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM- IV).   GAF scores ranging between 51 to 60 
are indicative of moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 range indicate 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

Under the provisions of 38 C.F.R. § 4.130, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  The highest rating of 100 percent 
evaluation is warranted for total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.  Id.  Use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In June 2005 the Veteran was accorded a fee basis QTC PTSD 
examination.  During the examination the Veteran reported a 
worsening of PTSD symptoms including insomnia, nightmares, 
flashbacks to war, hypervigilance, and anxiety.  The Veteran 
stated that he was isolated and spent most of his time alone.  
He stated that he was not working and had not been working 
for a few months.  His last job was as an electrician for 
five years but he left due to a medical disability.  Mental 
examination of the Veteran revealed his orientation was 
within normal limits and his appearance, hygiene, and 
behavior were appropriate.  Affect and mood were abnormal 
with depressed mood, although the depression did not affect 
his ability to function independently and effectively.  
Communication and speech were within normal limits.  Panic 
attacks were absent.  There was no delusion history present 
and no delusion observed at the time of examination.  There 
was no hallucination history present and no hallucination 
observed at the time of examination.  Obsessional rituals 
were absent.  Thought processes were appropriate and judgment 
was not impaired.  Abstract thinking was normal and memory 
was within normal limits.  Suicidal ideation and homicidal 
ideation were absent.  The examiner opined that the Veteran 
had difficulty establishing and maintaining effective work 
and social relationships because of PTSD.  He had no 
difficulty understanding commands and presented no threat of 
persistent danger or injury to himself or others.  The 
diagnosis was PTSD and the GAF score was 45.  

VA medical records dating from April 2004 to June 2005 reveal 
GAF scores ranging from 48 to 55.  He exhibited symptoms that 
included intrusive thoughts, flashbacks, nightmares, 
avoidant/isolative behavior, sleep disturbance, decreased 
concentration, hypervigilance, and panic-like symptoms.  An 
examiner in April 2005 reported that he had severe social and 
occupational impairment from PTSD.  An examiner in June 2005 
reported that the Veteran was totally and permanently 
disabled secondary to PTSD and medical problems.  

In an August 2005 rating decision, the RO increased the 
Veteran's disability rating for PTSD to 50 percent effective 
April 5, 2005.  

A letter from a VA psychiatrist dated in September 2005 
indicated that the Veteran had severe occupational and social 
impairments due to his mental illness.  He was found to be 
unemployable and totally and permanently disabled.  The 
letter was dated the same date as a September 2005 outpatient 
treatment record.  The medical record indicated that the 
Veteran exhibited fleeting suicidal thoughts but denied an 
active plan or intent.  The practitioner noted in the 
outpatient treatment record that he had severe occupational 
and social impairments due to his PTSD and other medical 
conditions.  He was unemployable.  He was totally and 
permanently disabled secondary to PTSD and medical problems.  

In November 2005 the Veteran was accorded another fee basis 
QTC PTSD examination.  During the examination the Veteran 
reported major changes in his daily activities such as not 
watching television because news of the war made him angry 
and depressed.  He reported that his symptoms were 
flashbacks, nightmares, irritability, anger and depression 
and that his ability to perform daily functions during 
remission/partial remission were fair.  He reported that he 
could not stand to be around people and did not have company 
at his house anymore.  He stated that he did not go to his VA 
group meetings anymore.  He reported that he was not working 
and had not worked for 15 years because he was mentally 
incapable of working.  He stated that he lost a number of 
jobs because he was unable to get along with others in the 
workplace.  

Mental examination revealed orientation was within normal 
limits and his appearance, hygiene, and behavior were 
appropriate.  Affect and mood were normal.  Communication and 
speech were within normal limits.  Panic attacks were absent.  
There was no delusion history present and no delusions were 
observed at the time of examination.  Hallucination history 
was present intermittently, including seeing a bunker where 
bombs went off in Vietnam.  At the time of examination, there 
were no hallucinations observed.  Obessional rituals were 
absent.  Thought processes were appropriate and judgment was 
not impaired.  Abstract thinking was normal.  Memory was 
impaired and the degree was mild, such as forgetting names, 
directions, and recent events.  Suicidal ideation and 
homicidal ideation were absent.  The diagnosis was PTSD and 
the GAF score was 70.  The examiner noted that the Veteran 
was mentally capable of managing benefit payments and did not 
have difficulty performing activities of daily living.  He 
had difficulty establishing and maintaining effective work 
and social relationships because he was unable to establish a 
network of social and business relationships.  He had no 
difficulty understanding commands and appeared to pose no 
threat of injury or danger to himself or others.  

In a VA mental health note dated in February 2006, the 
Veteran exhibited chronic suicidal ideation.  Other reported 
severe symptoms included depressed mood, anxiety, reduced 
energy, reduced interest, self-criticism, decreased 
concentration, isolation, vivid nightmares, and increased 
sleep disturbance.  The diagnosis was PTSD and the GAF score 
was 48.   

In June 2006 the Veteran was accorded another fee basis QTC 
PTSD examination.  During the examination the Veteran 
reported that he would wake in the middle of the night in a 
cold sweat or dreaming of the war.  He had constant insomnia, 
nightmares, and intrusive recollections of Vietnam.  The 
effect of the symptoms upon his daily functioning was noted 
as severe.  The Veteran reported that he was hospitalized in 
1985 for psychiatric treatment and sought treatment in the 
emergency room for his psychiatric problem in 2004.  He 
stated that his relationships with coworkers and supervisors, 
when he was working, were poor.  He indicated that the last 
job he worked was as a handyman but he was unable to deal 
with people.  He reported that he did not trust anybody and 
stated that he lived in fear with the door locked and with 
bars in the windows.  He reported that he lived in isolation 
and that he was unable to socialize.  He had persistent, 
recurrent recollections since watching the war in Iraq.  

Mental status examination revealed that he was normally 
oriented, and was alert and cooperative.  His behavior was 
appropriate but affect and mood were abnormal with 
disturbance of motivation and mood.  His communication, 
concentration and speech were within normal limits.  He did 
not have panic attacks and no suspiciousness, obsessional 
rituals, delusions or hallucinations were noted.  His thought 
processes were appropriate and judgment was not impaired.  
Abstract thinking was normal and memory was within normal 
limits.  Suicidal and homicidal ideation were absent.  The 
diagnosis was PTSD and the GAF score was 45.  The examiner 
noted that the Veteran's PTSD caused distress or impairment 
in social, occupational, or other areas of functioning.  He 
stated that the Veteran's PTSD was chronic.  He further 
stated that the Veteran, due to PTSD and emphysema, was 
intermittently unable to perform activities of daily living.  
He was unable to establish and maintain effective work/school 
and social relationships because of his PTSD and emphysema.  
He was also unable to maintain effective family role 
functioning due to his PTSD and emphysema.  He found the 
Veteran was unable to perform recreation or leisurely 
pursuits due to his PTSD and emphysema.  

In January 2007, the Veteran reported that he had increased 
anxiety and continuing nightmares.  He was noted to be mildly 
disheveled, but talkative and engaging with good eye contact.  
He had a mildly depressed mood and affect was congruent to 
content.  His thought process was circumstantial.  The 
diagnosis was PTSD with depression.  The GAF assigned was 55.  
In July 2007, the Veteran reported that his nerves caused 
interpersonal conflict which resulted in him getting fired 
from a job.  He stated that he did not get along with others 
and was angered when he felt disrespected.  The assigned GAF 
was 50.  

In a letter dated in September 2007, a VA mental health 
social worker and staff psychiatrist stated that the Veteran 
was diagnosed with PTSD and endorsed symptoms including 
nightmares/night sweats, flashbacks, avoidance of crowds, 
having a very small social network, difficulty with emotional 
attachment with others, hyperstartle response to cars 
backfiring, lack of motivation, and hypervigilant behavior.  
He also endorsed extreme irritability that made it difficult 
for the Veteran to get along with others, which was required 
in any employment situation.  They opined that it would be 
difficult for the Veteran to sustain gainful employment and 
that he was unemployable.  

The Board finds that the evidence supports the assignment of 
a 70 percent evaluation.  In particular, an April 2005 VA 
medical record and the September 2005 letter from a VA 
physician assessed the Veteran to have severe occupational 
and social impairments due to his mental health illness.  
Additionally, VA medical records show that the Veteran had 
GAF scores ranging from 48 to 55and had fleeting to chronic 
suicidal ideation and thoughts.  GAF scores from 41 to 50, 
which are predominantly shown in this case, reflect serious 
disability such as an inability to keep a job and/or no 
friends.  In addition the Veteran's reported symptomatology 
has been described in medical records as severe in nature.  
The VA medical records show that the Veteran experienced 
depressed mood, anxiety, hypervigilance, reduced energy, 
irritability, anger, reduced interest, self-criticism, 
decreased concentration, mild memory loss, isolation, vivid 
nightmares, insomnia, flashbacks, and increased sleep 
disturbance.  These symptoms and findings support the grant 
of a 70 percent evaluation.  As such, the evidence as a whole 
shows that the Veteran has impairment that more nearly 
approximates the criteria for a 70 percent disability rating, 
which is warranted for the entire period covered by this 
appeal.  There are no periods of time where the signs and 
symptoms have varied to a degree that a higher rating is 
warranted for distinct periods of time.  

However, a total rating is not warranted as the evidence does 
not show total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; grossly inappropriate behavior, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  While depression, panic 
attacks, irritability, anger, and anxiety are present, the 
serious nature of those symptoms were considered in assigning 
the 70 percent evaluation.

At one point his affect and mood were described as abnormal 
with depressed mood, but it was noted that the depression did 
not affect his ability to function independently and 
effectively.  In addition, the QTC physicians have reported 
his speech, communication and thought processes to be within 
normal limits.  Accordingly, the evidence does not show that 
he has a gross impairment in his thought processes or ability 
to communicate.  In addition, he has consistently been 
assessed as oriented therefore disorientation to time or 
place has not been shown.  While he was noted to have mild 
memory impairment on one occasion, memory loss for the names 
of close relatives, his own occupation or his own name is not 
shown by the evidence.  While the Veteran was noted on one 
occasion to be unable to intermittently perform his 
activities of daily living, it was due to PTSD and emphysema, 
and not PTSD alone.  

The evidence also does not show that he has persistent 
delusions or hallucinations or that he manifests grossly 
inappropriate behavior.  Although the Veteran reported a 
history of hallucinations most of the medical records show 
that the Veteran did not have hallucinations or delusions.  
Accordingly, persistent hallucinations are not present.  
While the Veteran has reported a mental inability to work and 
losing a number of jobs due to his inability to get along 
with others in the workplace, his behavior has been assessed 
as appropriate.  Therefore, the evidence as a whole does not 
show that the Veteran exhibits grossly inappropriate 
behavior.   

The evidence also does not show that there was a persistent 
danger of hurting himself or others.  While the Veteran 
reported fleeting suicidal thoughts and was noted to have 
chronic suicidal ideation, the evidence does not show that 
there is a persistent danger of the Veteran hurting others.  
On several VA examinations, he was specifically assessed as 
not being a danger to himself or others.  Moreover, his 
judgment was not impaired.  Accordingly, the evidence as a 
whole does not show that he is in persistent danger of 
hurting himself or others.   

The Veteran has repeatedly asserted that he is isolated and 
spends most of his time alone.  In June 2005, an examiner 
assessed the Veteran as having difficulty establishing and 
maintaining effective work and social relationships due to 
PTSD.  The Veteran also reported at that time that he left 
his employment due to medical disability.  In April 2005, a 
VA practitioner assessed the Veteran as having severe social 
and occupational impairment from PTSD and in June 2005, a VA 
practitioner noted that the Veteran was totally and 
permanently disabled due to PTSD and medical problems.  A 
September 2005 VA medical record noted that the Veteran was 
unemployable and that he was totally and permanently disabled 
secondary to PTSD and medical problems.  Although a letter 
written the same day indicates that the Veteran has PTSD and 
is "unemployable . . . totally and permanently disabled," 
the underlying medical record makes clear that the opinion 
was based on an assessment that he was totally and 
permanently disabled due to PTSD and his medical problems not 
just the PTSD.  In November 2005, the Veteran reported that 
he lost a number of jobs because he was unable to get along 
with others.  Again, the examiner opined, after conducting a 
mental status examination, that the Veteran had difficulty 
establishing and maintaining effective work and social 
relationships because he was unable to establish a network of 
social and business relationships.  In June 2006, an examiner 
assigned a GAF of 45 and opined that the Veteran was unable 
to establish and maintain effective work/school and social 
relationships because of his PTSD and emphysema.  In 
September 2007, VA practitioners opined that it would be 
difficult for the Veteran to sustain gainful employment and 
that he was unemployable.   

The evidence as a whole shows severe disability due to PTSD, 
as manifested by the signs, symptoms and GAF scores discussed 
above, resulting in at most an inability to establish and 
maintain effective relationships.  However, total 
occupational and social impairment due to PTSD alone is not 
shown.  Examiners who have determined that he is totally 
disabled have stated that it is based on his PTSD and his 
emphysema not the PTSD alone.  A VA practitioner opined that 
it would be difficult for the Veteran to get along with 
others, which would make it difficult for the Veteran to 
sustain gainful employment and therefore made him 
unemployable.  While the practitioner states that it would be 
difficult for the Veteran to get along with others, this does 
not show total social impairment such that total occupational 
and social impairment is shown or approximated.  The Board 
does note however that the issue of TDIU has been referred 
back to the RO for consideration in the first instance.  
  
The Board also notes that the medical records contain the 
additional diagnosis of PTSD with depression.  As the medical 
evidence does not specifically differentiate symptoms of PTSD 
from those due to other disabilities, the Board has 
considered all psychiatric symptoms in rendering this 
decision.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  The Court has 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See 
Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO 
or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

An exceptional disability picture is not shown in this case.  
The Veteran's signs and symptoms fit within the rating 
criteria as was discussed above.  Nor is there a showing that 
the rating criteria are inadequate.  While the Veteran's 
service-connected disability does cause impairment in social 
functioning and work, the assignment of a 70 percent 
evaluation takes into account the significant industrial 
impairment that is due to the service-connected disability.  
Such impairment has not been shown to result in marked 
interference with his earning capacity or employment beyond 
that interference contemplated by the assigned evaluation.  
The Board notes that there is also no indication that the 
condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Letters from the RO dated in June and November 2005 apprised 
the Veteran of the information and evidence necessary to 
substantiate his claim for an increased rating for the PTSD.  
He was also advised of the evidence that VA would seek to 
provide and of the information and evidence that he was 
expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He was 
not informed of how VA establishes disability ratings and 
effective dates.  Dingess/Hartman, 19 Vet. App. 473.  
However, such error is not prejudicial as the statement of 
the case provided the Veteran with notice of the applicable 
rating criteria and the case was thereafter readjudicated by 
way of a supplemental statement of the case.  The Veteran 
will have an opportunity to provide input with respect to the 
effective date assigned to the rating at the RO therefore 
there is no prejudice with respect to the RO's failure to 
provide him pre-adjudicatory notice pertaining to the 
assignment of effective dates.   

The Board finds that all necessary development has been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
STRs have been obtained and associated with the claims file.  
The Veteran was afforded multiple QTC examinations, the 
reports of which are of record.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of his claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating of 70 percent, but not greater, for PTSD 
is granted for the entire period of time covered by this 
appeal, subject to the legal criteria governing the payment 
of monetary benefits.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


